Case 1:19-cr-00355-RDB Document 28-1 Filed 08/07/20 Page 1 of 65

 

ja_cabra_83
266 posts 970 followers 919 following

BaccWest_TRU
U gotta be humble or that's a lesson life will teach you ¢2¢ bulletproof loyalty ET

 

3 ®

Highlights Highlights

 

Hi POSTS TAGGED

 
la_cabra_83 » Follow

la_cabra_83 When itz over line me
with the greats when it was war time |
did wateva it takes when the set was
starving | delivered the plates
#WORTHY Bacewest Ryda

 

officiallyfinesse dy Idig lag
#Pressure

queen_8§3 savage &cTO¥ D0

kgotti83 eOdOC 080

Add a comment...

 
 

la_cabra_83 = Follow

la_cabra_83 | Extend my 3 fingerz to
the Land #DubLuv | got some Energy
for the cuZ and #}lok when | touch
down #August 3rd #AngryThirdz

pd_thadon #020

 
   
   
 
 
 
 
  
  
  

Case 1:19-cr-00355-RDB Docume a Page 4 of 65
la_cabra_83 i

266 posts 970 followers 919 following
€ \ la cabra 83 =

yao Ke lela —
lea
homeLA Hi |

66 likes

bea

Oy bylug_chizz #040
3

Add a comment..
la_cabra_8§3 « Follow

la_cabra_83 #@nMitch | never miss
the target

freeband_junkie_ Teach these
niggas bro. They be shooting
squirrels n roaches OOOO

56 likes

Add a comment...

 
la_cabra_83 « Fol

la_cabra_83 | remember being on
Frederick ave at the light 2 cars pulled
up sent 50 shots hit my car 30timez
they thought they killed me | le? with
out a scratch lord knows I'm blessed
but Rest In Peace to them niggas

queraxckz 4

hiltonboy.mike ¥O

 
la_cabra_83 « Follow
Baltimore and Hilton

la_cabra_83 | can say alot but | rather
not 0 #onMITCH

methree.3x ~~

__finney__ SITCHDaDanWay
MiTCh Day coming up #7/17T
COO

_doughg Captions be 1 rs
@la_cabra_83 #0!

74 likes

Add a comment...

 
la_cabra_83 + Follow

la_cabra_83 How | look at niggas not
in my circle that speak to me
#MANIDONTfucWITHUNIGGAZ niggas
in Baltimore quick to tell u Rd | love u
bro | don't even kno u fuc away from
me

=
=

=

aac

a
tla &
“ALSY

hoeslove_lorcorey 22

P.
is

aa

ia
he
- 7

hha

is

PER

kstreet_greezy lf it ain't k or tray
we don’t trust ya 12 @la_cabra_83

ha a
bila fr Se pa

68 likes

 

Add a comment...
{ rs ; sabe 2) la_cabra_83 = Follow
af ’ , a me

4
oe la_cabra_83 Cut a lot of niggaz off
~~! ty a cause they don't move like me

rashdawg3 Wo3rd

urbest_keptsecret@3 4020

Rely

F d fe nr,
2" ©
—_ 7

110 likes

JLT

Add a comment...

 
We hope you are enjoying your cruise onboard the beautiful Norwegian

This is regarding your debarkation process on June 24 th 2049. °
States Customs Border Patrol requested to have you presented upc
Miami for secondary inspection.

i i i k you to proceed :
T moply with the United States CBP, we kindly as 0 |
Le ek at 06:30 AM WITH ALL YOUR LUGGAGE.

i that we can arr

i r is the room service breakfast menu |

Seen Ae -a0am-06:00am on debark morming. Eo dies
Poni to Guest Services no later than 8:00pm on the last nig

i Services at ¢
Should you have any questions, kindly contact Guest

any time.

Sincerely yours,

€ ‘ la_cabra_83 « Follow

& la_cabra_83 50 I'm a day away from
Miami yesterday get a call den a letter

under my door saying be4 | get off the
ship authorities in Miami want me to
go up for a second inspection #5mh
wish these police leave me alone I'm
outta town on vacation still gotta deal
wit this shit wat u think I'm tryna bring
something bac on a boat | move

better den that fool

& _fattkatt_Smbh that's crazy

. Reply

I

€ shakeyshakez Oh you moving
weight weight

OO

23 likes

Add a comment...

 
€ ‘ la_cabra_83 » Follow

& la_cabra_83 Thank God for blessing
me to see 28 today just hit Miami
bout go jump on this cruise to the
Bahamas an | appreciate the birthday
wishes bout get me sum rest an some
personal time with the old lady
ylinnng ¥

fw_spook_83 Happy Gday 3
¥ 3 F wishing u many more

Add a comment...

 
c ‘ la_cabra_83 * Follow

& la_cabra_83 These niggas jus talk they
don’t mean it my niggas be walking
wit Demons # we lay in yah bush n
the treez wait to u come out the door
light that bitch up like the fourth | do
this chit for the 3 @bylug_chizz #040

bylug_chizz Already fool #020

 

192 views

Add a comment...

 
la_cabra_83 « Follow

la_cabra_83 Eighty3 GC

VY? C) it

112 likes

Add a comment...

 
« ‘ la_cabra_83 » Follow

i & la_cabra_83 2)0

2 kstreet_greezy TO¥ DOW

— ,

 

S

a 4 a cee
ns iP

ve

Add a comment...

 
la_cabra_83 = Follow

la_cabra_83 | been in this chit | took
my oath #02040

ttg_magic_823_rbr
2D 100 SF SP lag 7 eg] Mg dg]

yahaaka_ayur_netert_ah Is there
a link to this

 

wb_uncleboney1500 SO¥ 20

342 views
Lb) a

Add a comment...

 
la_cabra_83 » Follow

la_cabra_83 Mitch Da Don sup lor
cuzzz Im still standing on everything
as promised Itz only us

__finney__ Loyalty 83fore
Royalty GO#O0

Add a comment...

 
“ _ la_cabra_8§3 » Follow

& la_cabra_83 Sometimes the only way

for peace iz war #83Lawz@ifPower

65 likes

Add a comment...

 
la_cabra_83 + Follow

la cabra_83 3rd war &O

__finney_ FOF TOW

bagofmoney83_ M&v3n #020

sly_p83 #020

ttg_magic_823 rbr M823VN GanG

bKbbbbE FS SS SS SEE

#CRIPALIFE

A

 
la_cabra_83 » Follow

la_cabra_83 |tz real men that
sacrificed they life for wat we stand for
don’t let they mind name an soul go

in vain #Free my big bro the one
introduce me to the bDub love iz love
lok ukne I'm make uw proud on Eighty
3... Baccwest bizznez #BigBizezLek.1

eG]

(+)

Ninh

cak3n_hx3s M&v3n

Add a comment...

 
   
   

Case 1:19-cr-00355-RDB Document 28-1 Filed 08/07/20 Page 20 of 65
: la cabra 83 EEE a --

266 posts 970 followers 919 following
Ee la_cabra 83 =
Going Back West

es la_cabra_83 On Mitch Summer gain

be lit fa)? +

2eople be so mad

when they leave you

for dead & you don't i...
die...

, kstreet_gqreezy 3x for Mitch

ey cgr_project_babyl Facts hamie
—" e0doOke

57 likes

Add a comment..

i Ds = eS. Ul ll UU EF
a

la_cabra_83 = Follow

la_cabra_83 A Mitch I'm sorry | wasn't
der that chit cut me deep #052)

55 likes

Add a comment...

 
la_cabra_83 + Follow

la_cabra_83 Everybody act like they
wanna be a gangsta do u really knoa
gangsta life ukno how it feel not be
able to take ur child certain places
cause all the dirt u den did ukno how
it feel to break off friendships with ppl
to make sure they safe ppl u love ukna
how it feel to really lay chit down year
for year block for block hood for hood
ukno how lonely chit get being a
gangsta u willing to go do life for this
lifestyle | live this life everyday | never
had a child hood growing up | was to
busy risking my life fora name u
niggas need focus on being a man
that's the new gangsta cause this chit
for the birds don’t follow ur life
behind me cause itz more to it den ur
eyes can see

9a

84 likes

Add a comment...

 
c=

bdubs
9

ang
y
ying their gangsta than

37 Th

la_cabra_83 + Follow
la_cabra_&

methree.3x #02040
nérm3ndie_bdubbin MM

de
Add a comment...

&
a

 

a Lo Patel pe i :

J coh ae umm oR eee ted abo oP her cs
F al 5 ees et ae =

Le chee BE isa ahaa Bu
la_cabra_83 » Follow

la_cabra_83 Environmental pressure
fA

ne

heatlokmavan @2hBV3N 3x

whb_uncleboney1500 @killgOs0¥

er ee

hiltonboy.mike ¥

aE Fe De eg SNe IE we ees Bees
ee,

OQ

106 likes

Add a comment...

 
 

la_cabra_83 = Follow

   

      

 

la_cabra_83 Still ain't been to my lor
CUZ grave yet my mind ain't set on
closure itz over when | say itz over
#MitchDaDen love you kid
f3TimezFaMiTCH

“a “I
al

  
 
 

Ps
#

¢ i
Ae

kstreet_gqreezy (7O¥ D0
la_cabra_83 « Follow

la_cabra_83 #smuppyG it's different
when U move how u rap
@humble_beast03 we war wit
anybody only man we fear iz god
#040

scrappy_gll2 #eeeee6

15w like Reply

23way_checkmate_tl Naw naw

200100 &,

 

Add a comment...

 
 

0:54 ) la_cabra_83 + Follow

la_cabra_83 U can buy gunz but u
can't buy heart... that storm on its way
bac around #war

gra9vy_hatch Who Ever That Is
Burnt This | Listened To This 12x
Since | Seen It #e 6

View replie

lorknocks ®@ 66

wb_uncleboney1500
@gcandchizz # &

167 views

Add a comment...

 
la_cabra_83 » Follow

la_cabra_83 Eighty 3

heatlokm8vin M&V3N GanG

ame

7

106 likes

Add a comment...

 
la_cabra_83 = Follow

la_cabra_83 My 3 come sir8 home an
been active since walking out that jam
state to state the way we move ona
3rd mission love you foreva nigga
@3x_the_trouble proud of you

#020 one gang one mission Protect
the division #83rdFamily #ETG

Add a comment...

 
la_cabra_83 = Follow

la_cabra_83 I'm still hurt 3 that shit
still hurting me that sacrifice waz pose
be mine anyday for this family I'll die
#war

nyjahmother
t eb

lorninoe22 Love u cuz
@tru_da_war_general

116 likes

Add a comment...

 

 
la_cabra_83 « Follow

la_cabra_83 | wasn't raised by killerz |
was the black sheep they was telling
us war stories to grow up knowing
they lied ta me they hate me now but
| grew up to be who niggas lied to be
#G.tru

nochill_slice37 Trulgoatde

nochill_slice37 Tru{goatde

fussofthecity 3xTestimany

92 likes

Add a comment...

 
iy

la_cabra_8§3 » Follow

la_cabra_83 We was taught keep yah
heart cold an yah pistol close
#TheEnforcer

roe

nochill_slicc3? What song that is
bro

wb_uncleboney1500 Solid
#4! lRemain Dangerous !!

nérm3ndie_bdubbin Keep it
gangsta bdubs. Tray love

wy Pai
4
a hes

367 views

Add a comment...

 
la_cabra_83 * Follow

, oa la_cabra_83 Ikno these niggaz wanna
Fa Vi murder me thatz fine but if! die the
j score still (83-1)... #3rdWar
ti
Fs

néom3ndie_bdubbin Gray flag

 

1 bangin. 1983
-
as
| Pp ’ __finney__ #Undefeated3
sl r TODO
* my
poo_wop | love you son O
a,

Add a comment...

 
6 &

:

la_cabra_83 - Follow

la_cabra_83 even tho jus talk te 3
Happy cday again to the Baccwest

general been long time having a
birthday home so enjoy that 3 #040
@baccwest_fingerzé3g bulletproof
loyalty

bylug_chizz Happy Gday big 3

llike Reply

chillymik3_ Nappy Cday dub.

Din

fussofthecity TO¥D0 3x

Add a comment...

 
la_cabra_83 « Follow

la_cabra_83 #tbt Kstreet to the death
of me I'm glue it all bac together this
summer mandatory... remember my
first pack .C told me bed | go buy sum
shoes buy a tool | been strap seens
that day forever love that nigga
#Hilton

75 likes

Add a comment...

 
 

la_cabra_83 » Follow

la_cabra_83 | love that Gang energy
"A Lok “i been to every state ikno of
were ETG at ukno wat type chit we can
really do if we all waz on 1 accord do
u really understand that ...OKILL if not
leave it up to 3 I'm BDUB but! only
believe in 1 cide it's one mission
protect our Division #ETG #DaGeal
#Gtru

heatlokmévin MéV3N Gan&

TT likes

Add a comment...

 
la_cabra_83 = Follow

la_cabra_83 They misleading you ..a
nigga who never put in work trying
teach u.a nigga who never even had
20k saying he goin feed u

il 1 M A N | ~

yopwillie_x2 Say the same shit

Tea
Aaya a Se? oo

58 likes

Add a comment...

 
 

& la_cabra_83 + Follow
Virginia/Morth Carolina State Line

la_cabra_83 If u from Baltimore Hilton
nyou ever been city jail or the system
u say u from there they goin ask u
bout TRU crip nigga rather they hate
me or got luv for me u goin hear that
Respect in they voice that'z factz they
all tell my War story's | never lost !
move like a vet when it's war u will
never see me but | allways see u |
control the temperature u don't gotta
ask bout me cause they already talk
#s5ouljalifementality tonMITCH

poo_wop O@

Add a comment...

 
la_cabra_83 » Follow
Going Back West

la_cabra_83 | ask cuz would he die for
me Tic¢rhe said u don't even gotta ask
# but when it was time slide them fuc
niggas wasn't der promised Mitch im
sending orders one time this year den
u become the order #JUNE 1st
bringing the whole family bac to the
Iway count it down everything | said |
would dol did my word Law #Hilton
summer all bout Mitch
#83dayz&Nights

egr_project_baby] #Og0

Tlike Reply

egr_project_babyl We gonna
catch up my G it’s been a while

ee

~y Cl iti rl

64 likes

Add a comment...

 
la_cabra_83 » Follow

la_cabra_8§3 You become a threat
when u don't let the world influence u
#Traybizznez we don't get along with
others it's the world against my
brotherz #souljalifementality

 

Add a comment...

 
la_cabra_83 + Follow

1 1D ) CHICKEN [SPECIALS - 4 Ao a “4 & la_cabra_83 #tbt. 2006 | changed the

block foreva nobody could come on
kstreet | made niggas in the hxxd
respect the young niggas an |
changed the set foreva | didn't look ta
the set for protection | BECAME THE 1
THAT DID THE PROTECTING till this
day #BaccWest RYDA | carry the set
on my bac my family on my bac living
sacrifice #souljalifementality
#bulletproofloyalty Gtru #g@atbiznezz

Pow

fussofthecity They don't know
our sacrifices over 10 years in this
shit seen it all done it all =

PY QO

122 likes

Add a comment...

 
PAB

TT? likes

la_cabra_8§3 «= Follow

la_cabra_83 3 timez for Mitch keep
watching lor cuz don’t miss the show
fool #3rdWar #bulletproofloyalty

names_finney_ Cause it’s just
Beginning ®itch. Love you Bigg
Cuzz @hatian_tru +

B&Os #MyCitylsHauntedd 4
#BROTHERLYLOVEO
#EverythingMitch®
#MitchDaDonOO
#MitchStrongdeO #MD3
#MoneyMakingMitch &
#TheMitchWayO

#NeverForgi 4
#NeverForg Of #itsOnlyUs®
#ThemFinneys#’ #PrayForUskaO

Add a comment...

 
QF

la_cabra_83 Free the north my home
bullz been gone for awhile foreva love
uk | l'm making y'all proud fool all gaz
lokco #BWhiznez

Blacchild60 Wowemelcs

& bookieteez 47112 4 0
a

Ny f

100 likes

Add a comment...

 
la_cabra_83 « Follow

la_cabra_83 How do u killa man that's
not scared to die u gotta go in
(IP EARROLL : knowing u might not leave alive &
now is u that type of souljia
#MitchStrong #souljiaLifeMentality &

(EAR PUES
|

ae A

Pocan ROLL

Arad Pures

 

Add a comment...
la_cabra_83 « Follow

la_cabra_83 Jus got done Glapz
running Slapz walking did 400 push
ups last night doin 300 today how u
crip an u ain't fit gotta stay ready I'm
not trying motivate nobody but my
self | been slacking #Mitch motivate
me 'm ona mission lok mind body
soul #SelfContrall

Au

ynpwillie_x2 PT in affect

 

 

 

 

9 Qh;

Add a comment...

 
when you dealing wit a street nigga, you have to
understand you not just dealing wit a nigga that carry
guns and sell drugs... you're dealing wit an

emotionally disappointed man ! a man that has taken
ultimate losses.. friends, family and freedom... a man

who has endured pain you couldn't imagine & has
spent a lifetime trying to hide it wit clothes, money,
cars, jewelry.. etc. A man that has been disappointed

by every form of love that exists .. all i'm saying vw
dnt b so quick to judge a street nigga cus you have no

idea of the battles he fought

la_cabra_83 = Follow

la_cabra_§3 Tru indeed

boy_jerk

byluq chizz 20k

mamiloc_a Much needed
#wisdom

Add a comment...

 
la_cabra_83 » Follow

la_cabra_83 How many niggas outta
state really been to they set they claim
| been to LA in the 802 my first trip i
took by my self not knowing wat
would happen but I'm a real one an |
take wat come wit Iti go diffrent city's
n states to interact wit my homies |
made this shit family building my own
legacy s/o my nigga @real_nbal from
set | fuc wit 3 @baccwestboyz
@raral_et @lilsodi baby grump an
the homie jlok tip got to meet cuz he
welcome me in his house foreva love
keeway FB Wru also s/o my Ny
Irainnmanjr_83 an my lok
bizzz free 3 drama an my N& 3 from
Memphis TrayT | am Eight tray I'm that
everywhere | go ask my enemies an
homies wat | do for this shit can't

Add a comment...

 
la_cabra_83 « Follow

la_cabra_83 My nigga souljia caught
life plus 22 he looked up to me @ my
ler cuzzin got killed in a hood | ran
thinking | would always protect him
but | was nowhere around te protect
him my advice is to not look up to me
I'm a real demon some how fedz can't
catch me an bluffin enimes can't kill
me ¥ the fuc I'm still here

kstreet_greezy 22

130 likes

Add a comment...

 
 

la_cabra_83 » Follow

la_cabra_83 | can call sum killaz fram
outta state dor do sum drilling den
go outta state &O #ETG GGN

farrwest_m&v3n_83 Xn Mév3n
3rd sTraighT like ThaT !!
#MSvixXrdie

YY __capo3x Mévank

Add a comment...

 
la_cabra_83 + Follow

scrappy_gll2 O00

me

Wo

65 likes

Add a comment...

 
i

od O's

4 ‘ la_cabra_83 « Follow

63 likes

Add a comment...

 
la_cabra_83 + Follow

la_cabra_83 They get stuck on my
aggressiveness @Othat leads them to
underestimateDO4ime cause they fail
to recognize my intelligence

‘AD haven't made it this long being a
fool | have always been smarter den
they assume ® #Gtru

#67 TreyMainsta

AI

ey bylug_chizz Caption &O

ay
ro W

oi

Y Q a:

TO likes

ay
ro W

Add a comment...

 
la_cabra_83 » Follow

la_cabra_83 Tell the oppz | apologize
I'm still here no need to party maybe
next time fool

kgotti83 Lmgcag 2.1

2 tikes Reply

loyal Lady)

S4w 2likes Reply

_juane_ D1

Zlikes Reply

kforkaleah Your daug hter an d
goddaughter need you e90e90

Rn

 
la_cabra_§3 = Follow

& la_cabra_62 Difference between us an
the @ppz we genuinely care for each
other a brotherhood of men that go
all out for each other u can't teach
that Love iz Love #Tr3yMonsta

3 boobie_ shines Factz

£ 314 wanda Truuuuuuu

e __finney__ GO¥?DOk oesoea0

Add a comment...

 
© la_cabra_83 « Follow

UTS RI oa

Wa

UC es as:
BET EC

MOTIVATIONAL._QUOTES._07

 
la_cabra_83 = Follow

la_cabra_83 | love u fool G¥ more
actions den wards bulletproof loyalty
FitsOnlyUs

cee Ftimez 40

stayreal_stayhumbleQ!
RestinPeace mitch love you cuz !
@tru_unapproachable

 
la_cabra_83 » Follow

la_cabra_83 Itz not bout me no man
bigger den the 3 when | slide |
represent the whole ETG.. ASM but
it's #BWS on my end 802 #Keeway
#24 Grey ragz n T-hatz #MoavelrDie
#md3

bylug_chizz Bdubzzz

OSWw like Reply
la_cabra_83 3x
SW o(llike §=6Repty

leek_blacc3x #020

= Tar Reply

YO

46 likes

Add a comment...

 
la_cabra_83 « Follow

la_cabra_83 Same shit that made the
streetz love me iz da same shit that
made the streetz hate me nBess
#MitchStrong bulletproof loyalty
FANYBODY-K check the score we

winning every beef I'm in bz

bylug_chizz =

leek_blaceax M&v3n bulletproof
;FO¥DO

nipsey_ Glue S&_01/ +

67 likes

Add a comment...

 
la_cabra_83 + Follow

la_cabra_8§3 Bac to Cali soon itz
almost time to go bac home big
menace » lil sodi #2& free Baby
Diamind #AuG3rd AllCidezMév3n

DOW

scrappy_gll2 VerkéO ee

PAW

261 views

 

|e Re Me) Me ceo te) Add a comment...
la_cabra_83 = Follow
Punta Cana

la_cabra_§3 Lor Bro on the island
enjoying life G2 love u foreva 3 all
that pain put in we deserve breaks like
this #G@atBizznez @kgottids

leek_blacc3™ Yeaaaa 3

kgotti83 Factz Lok GO a0
#020

60 likes

Add a comment...

 
C=

rv
at

TW

:

VJ

SEmEE 1
7 a

pt

S

Se,

\

la_cabra_83 » Follow

la_cabra_6§3 | can never lose | still run
around like | got shit to prove td
EightTray Warrior been solidified
#Keeway *bulletproofloyalty till the
end #MitchStrong

Thb_manman (7000

truehearted_rellyyy 7

Ke Rep

Add a comment...

 
la_cabra_83 « Follow

la_cabra_83 #free CrazyLok 2 of the
most ruthless Trayz no question
NSxBW #Keeway.. stay Dangerous

Ld

m7 i
on |

66 likes

APR

Add a comment...

 
la_cabra_83 + Follow

la_cabra_83 Got 2 trail dates coming
up next couple months 2 different
cases I'm jus happy to be free right
now dk how these white ppl goin play
but that's least of my worries | take
wat come wit it jus trying work an
keep a low profile name got to hot In
the streetz | liked it better when
nobody knew who | waz the whole set
under investigation fedz watching all
our moves screening callz having a
name in the streetz jus come wit ur
every move being watched y'all can
have that we really put that pain in an
never gain from it 7DaG@AT
#MitchStrong bulletproof loyalty
#HiltonSouljia

94 likes

Add a comment...

 
K oy la_cabra_83 » Follow

& la_cabra_83 Den had alotta money...
den lost it den. killed alotta niggaz

den had love 1z murdered ..den did
time got love onez doin life ..den
stayed selid an still been crossed.. i sit
bac an think iz my lifestyle even worth
it these dayz cause ev i
followed by a loss #DaG@AT
#MitchStrong #bulletproofloyalty #4

om x_md4g Facts big fool Tf o700

@ leek_blace3x GO¥PO2080

98 likes

Add a comment...

 
Baltimore Named Nation’s & la_cabra_83 « Follow

a
Most Dangerous City By jy were rsrineiser un
page it was him or it was me « shit
USA Today Sp neato

hooveegem This pic looks like the = -—
view from DVA.C

9 Qh;

— 38 likes

 

Add a comment...
